Title: Dolley Madison to Edward Coles, [ca. 1 July 1816]
From: Madison, Dolley Payne Todd
To: Coles, Edward


        
          [ca. 1 July 1816]
        
        I have received your letter my kind friend and have spoken to Mr Madison according to your request, on the subject of a Consulate for you. He is sincerely disposed to favor your interest and refers you to the Sect:y of State, & in case of a failure—to the Sect:y of War, for an Indian Agency. The choice of a Sec:y of Legation to England, depends on Mr Adams. Why have you not expressed your wishes to him? I cannot doubt his acquiescence in them. I am in hopes that the Lamps Mr Hughs speaks of are for me, as I repeatedly wrote to Mr. Lee for such. If you can obtain them, therefore I shall be greatly accomodated. I have written to my sister Cutts to consult you on the advantage of purchasing Drawing Room Chairs Sofa’s && in Baltimore
      